Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
                                                                         DETAILED ACTION
Information Disclosure Statement
The information disclosure statements filed 06/19/2020, 10/05/2020, 01/28/2021 and 06/30/2021 has been fully considered and is attached hereto.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Theveneau et al (US 2017/0149113) in view of Han (US 9,547,344). 
Regarding Claim 1, Theveneau (In Figs 1a-1b) discloses a spatial power-combining device (10) for modifying a signal (input signal), (¶ 47, II. 1-3) comprising a 5plurality of amplifier assemblies (23/24/25), wherein each amplifier assembly (23/24/25) of the plurality of amplifier assemblies (23/24/25) comprises: an amplifier (23); a body structure (24) that is configured to support the amplifier (Figs 1a-1b).

Instead Han (In Fig 2) teaches wherein a heat sink (223) that is entirely embedded within the body structure (mid-frame support panel), (Col 7, II. 23-27).
 It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Theveneau with Han with a heat sink entirely embedded within the body structure to benefit from efficiently dispersing and dissipating the heat from the one or more processor element on main printed circuit board while maintaining the desirable slimmer profiles (Han, Col 1, II. 15-20, II. 32-37).
Regarding Claim 2, Theveneau in view of Han discloses the limitations of Claim 1, however Theveneau (In Figs 1a-1b) further discloses wherein the heat sink (25) is provided closer to a surface (inner surface of 24 where 25 is disposed on) of the body structure (24) that supports the amplifier (23) than an opposing surface (outer surface of 24) of the body structure (24), (Figs 1a-1b).  
Regarding Claim 3, Theveneau in view of Han discloses the limitations of Claim 1, however Theveneau (In Figs 1a-1b) further discloses wherein the heat sink (25) extends within the body structure (24) in a lateral direction relative to a surface (inner surface of 24 where 25 is disposed on) of the body structure (24) that supports the amplifier (23), (Figs 1a-1b).
Regarding Claim 4, Theveneau in view of Han discloses the limitations of Claim 3, however Theveneau (In Figs 1a-1b) further discloses wherein the heat sink (25) 20extends in the lateral direction a distance that is greater than one or more peripheral edges of the amplifier (23), (Fig 1b).

Regarding Claim 8, Theveneau in view of Han discloses the limitations of Claim 1, however Theveneau (In Figs 1a-1b) further discloses wherein the heat sink (25) forms two parallel opposing faces within the body structure (24), (Fig 1b).
Claims 11-14 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Theveneau et al (US 2017/0149113) in view of Stella (US 2013/0003309). 
Regarding Claim 11, Theveneau (In Figs 1a-1b) discloses a spatial power-combining device (10) for modifying a signal (input signal), (¶ 47, II. 1-3) comprising a 15plurality of amplifier assemblies (23/24/25), wherein each amplifier assembly (23/24/25) of the plurality of amplifier assemblies (23/24/25) comprises: an amplifier (23); a body structure (24) that is configured to support the amplifier (Figs 1a-1b); the heat 20sink (25) extending in a lateral direction relative to a surface (inner surface of 24 where 23 is disposed on) of the body structure (24) that supports the amplifier (23) a distance that is greater than one or more peripheral edges of the amplifier (23), (Fig 1b).
Examiner Note; the lateral distance that 25 extends clearly illustrated (In Fig 1b) being greater than the lateral distance the edges of 23 extends.  
However where Theveneau (In Figs 1a-1b) discloses a heat sink (25) that is enclosed between a cover member and body 24, however Theveneau does not disclose wherein a heat sink that is partially embedded within the body structure. 
Instead Stella (In Fig 3B) teaches wherein a heat sink (315a) that is partially embedded within the body structure (310), (¶ 45, II. 16-21).

Regarding Claim 12, Theveneau in view of Stella discloses the limitations of Claim 11, however Theveneau (In Figs 1a-1b) further discloses wherein the heat sink (25) is 25provided closer to the surface (inner surface of 24 where 25 is disposed on) of the body structure (24) that supports the amplifier (23) than an opposing surface (outer surface of 24) of the body structure (24), (Figs 1a-1b).
Regarding Claim 13, Theveneau in view of Stella discloses the limitations of Claim 11, however Theveneau (In Figs 1a-1b) further discloses wherein the heat sink (25) extends in the lateral direction to an outer surface of the body structure (24) such that 30a peripheral edge of the heat sink (25) is exposed at the outer surface (Fig 1a).
Regarding Claim 14, Theveneau in view of Stella discloses the limitations of Claim 11, however Theveneau (In Figs 1a-1b) further discloses wherein at least a portion (portion of 25 disposed on inner surface of 24) of the heat sink (25) is exposed at the surface (inner surface of 24 where 25 is disposed on) of the body structure (24) that supports the amplifier (23), (Fig 1b).
Regarding Claim 18, Theveneau in view of Stells discloses the limitations of Claim 11, however Theveneau (In Figs 1a-1b) further discloses wherein the heat sink (25) forms two parallel opposing faces within the body structure (24), (Fig 1b).
Claims 5-7 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Theveneau in view of Han and further in view of Powell et al (US 4,612,512).
Regarding Claim 5, Theveneau in view of Han discloses the limitations of Claim 1, however Theveneau as modified does not disclose wherein the heat sink comprises a material having a higher thermal conductivity than the body 25structure.
Instead Powell (In Figs 1-5) teaches wherein the heat sink (60) comprises a material (copper), (Col 4, II. 50-52) having a higher thermal conductivity than the body 25structure (72), (aluminum), (Col 5, II. 10-12), ((copper 401> aluminum 237), (W/m/K) at 300 K). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Theveneau with Han and further with Powell with a heat sink with a higher thermal conductivity than of the body structure to benefit from providing very good and reliable grounding, heat dissipation and amplifier isolation, which otherwise could cause spurious amplifier feedback signal with undesirable ripple in the gain-frequency characteristics of the amplifier, while providing excellent heat dissipation for the amplifier modules in a smallest possible package keeping cost low and assembly process convenient (Powell, Col 1, II. 51-58, II. 62-66, Col 2, II. 16-24).
Regarding Claim 6, Theveneau in view of Han discloses the limitations of Claim 1, however Theveneau as modified does not disclose wherein the heat sink comprises one or more of a metal, a ceramic, and a polymer.
Instead Powell (In Figs 1-5) teaches wherein the heat sink (60) comprises one or more of a metal (copper), (Col 4, II. 50-52), a ceramic, and a polymer.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Theveneau with Han and further with Powell with a heat sink made of copper to  benefit from providing very good and reliable grounding, heat dissipation and amplifier isolation, which otherwise could cause spurious amplifier feedback signal with undesirable 
Regarding Claim 7, Theveneau in view of Han discloses the limitations of Claim 1, however Theveneau as modified does not disclose wherein the heat sink comprises one or more of a heat pipe, a thermal ground plane, and a phase change material.
Instead Powell (In Figs 1-5) teaches wherein the heat sink (60) comprises one or more of a heat pipe, a thermal ground plane (Col 4, II. 56-58), and a phase change material.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Theveneau with Han and further with Powell with a heat sink comprising a thermal ground plane to  benefit from providing very good and reliable grounding, heat dissipation and amplifier isolation, which otherwise could cause spurious amplifier feedback signal with undesirable ripple in the gain-frequency characteristics of the amplifier, while providing excellent heat dissipation for the amplifier modules in a smallest possible package keeping cost low and assembly process convenient (Powell, Col 1, II. 51-58, II. 62-66, Col 2, II. 16-24).
Regarding Claim 15, Theveneau in view of Han discloses the limitations of Claim 1, however Theveneau as modified does not disclose wherein the heat sink comprises a material having a higher thermal conductivity than the body structure.
Instead Powell (In Figs 1-5) teaches wherein the heat sink (60) comprises a material (copper), (Col 4, II. 50-52) having a higher thermal conductivity than the body 25structure (72), (aluminum), (Col 5, II. 10-12), ((copper 401> aluminum 237), (W/m/K) at 300 K). 
.
Claims 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Theveneau in view of Stella and further in view of Powell.
Regarding Claim 16, Theveneau in view of Stella discloses the limitations of Claim 11, however Theveneau as modified does not disclose wherein the heat sink comprises one or more of a metal, a ceramic, and a polymer.
Instead Powell (In Figs 1-5) teaches wherein the heat sink (60) comprises one or more of a metal (copper), (Col 4, II. 50-52), a ceramic, and a polymer.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Theveneau with Stella and further with Powell with a heat sink made of copper to  benefit from providing very good and reliable grounding, heat dissipation and amplifier isolation, which otherwise could cause spurious amplifier feedback signal with undesirable ripple in the gain-frequency characteristics of the amplifier, while providing excellent heat dissipation for the amplifier modules in a smallest possible package keeping cost low and assembly process convenient (Powell, Col 1, II. 51-58, II. 62-66, Col 2, II. 16-24).
Regarding Claim 17, Theveneau in view of Stella discloses the limitations of Claim 11, however Theveneau as modified does not disclose wherein the heat sink comprises one or more of a heat pipe, a thermal ground plane, and a phase change material.
Instead Powell (In Figs 1-5) teaches wherein the heat sink (60) comprises one or more of a heat pipe, a thermal ground plane (Col 4, II. 56-58), and a phase change material.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Theveneau with Stella and further with Powell with a heat sink comprising a thermal ground plane to  benefit from providing very good and reliable grounding, heat dissipation and amplifier isolation, which otherwise could cause spurious amplifier feedback signal with undesirable ripple in the gain-frequency characteristics of the amplifier, while providing excellent heat dissipation for the amplifier modules in a smallest possible package keeping cost low and assembly process convenient (Powell, Col 1, II. 51-58, II. 62-66, Col 2, II. 16-24).
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Theveneau in view of Han and further in view of Luettgenau (US 4,724,400).
Regarding Claim 9, Theveneau in view of Han discloses the limitations of Claim 1, however Theveneau as modified does not disclose wherein the heat sink forms a cross-sectional wedge shape.
Instead Luettgenau (In Figs 1-11) teaches wherein the heat sink (10), (Col 5, II. 45-50) forms a cross-sectional wedge shape (Fig 4). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Theveneau with Han and further with Luettgenau with a wedged shaped cross-sectional heat sink to benefit from providing a more efficient packaging for a linear RF amplifier assembly in to a single pancake like sandwich sharing common metal wall such that .
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Theveneau in view of Stella and further in view of Luettgenau.
Regarding Claim 19, Theveneau in view of Stella discloses the limitations of Claim 11, however Theveneau as modified does not disclose wherein the heat sink forms a cross-sectional wedge shape.
Instead Luettgenau (In Figs 1-11) teaches wherein the heat sink (10), (Col 5, II. 45-50) forms a cross-sectional wedge shape (Fig 4). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Theveneau with Stella and further with Luettgenau with a wedged shaped cross-sectional heat sink to benefit from providing a more efficient packaging for a linear RF amplifier assembly in to a single pancake like sandwich sharing common metal wall such that amplifiers containing heat fins oriented radially outward from the axis of the combiner-splitter parallel to the upper surface aiding the cooling fan to cause air to flow radially of the axis through the heat fins, as well as to cause air to flow along the axis of the splitter-combiner (Luettgenau, Col 4, II. 8-14, II. 27-36).



Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Theveneau in view of Han and further in view of Meehan et al (US 2019/0081453).
Regarding Claim 10, Theveneau in view of Han discloses the limitations of Claim 1, however Theveneau as modified does not disclose wherein the body structure is formed by additive manufacturing.
Instead Meehan (In Fig 1) teaches wherein the body structure (100), (¶ 31, II. 1-3) is formed by additive manufacturing (¶ 30, II. 1-3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Theveneau with Han and further with Meehan with the body structure formed by additive manufacturing to benefit from intricate thermal management and connecting solutions that allows for high density component integration which would be difficult to achieve using traditional manufacturing techniques (Meehan, ¶ 33, II. 1-6).
Claim 20 is  rejected under 35 U.S.C. § 103 as being unpatentable over Theveneau in view of Stella and further in view of Meehan.
Regarding Claim 20, Theveneau in view of Stella discloses the limitations of Claim 11, however Theveneau does not disclose wherein the body structure is formed by additive manufacturing.
Instead Meehan (In Fig 1) teaches wherein the body structure (100), (¶ 31, II. 1-3) is formed by additive manufacturing (¶ 30, II. 1-3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Theveneau with Stella and further with Meehan with the body structure formed by additive manufacturing to benefit from intricate thermal management and connecting solutions that allows for high density component integration which would be difficult to achieve using traditional manufacturing techniques (Meehan, ¶ 33, II. 1-6).
Conclusion
Waveguide-Based Spatial Power Combining Array and Method for Using the Same US 5,736,908, High Frequency Broadband Coaxial Power Combiner/Splitter with Radial Slot line Cards US 5,920,240, Broadband Power Combing Device Using Antipodal Fin line Structure US 7,215,220, Monolithic Bi-continuous Labyrinth Structures and Methods for Their Manufacturing US 2018/0187984. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                            
/ZACHARY PAPE/Primary Examiner, Art Unit 2835